Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0359573) in view Leung et al. (2013/0096631).
With respect to claim 1, Adams discloses a surgical implant system comprising a spiked washer (24, 29) for impacting against the proximal end of a bone so as to achieve fixed positioning relative to the proximal end of the bone, as set forth in para[0051], wherein the spiked washer comprises a disk-like body having a central opening , as best seen in FIGS.1-4, a plurality of spikes (29) extending distally from the disk-like body, and screw threads formed in the central opening of the disk-like body (rib 34 FIG.7) an as set forth in para[0052]; and an intramedullary screw for advancement through the central opening of the spiked washer and down the intramedullary canal of the bone (compression screw component 12, FIGS.1-7, para[0046; e.g. see FIGS.27-29; para[0008]), wherein the intramedullary screw comprises a shaft (16) and a head (15), distal threads (18) formed on the shaft for engaging the wall of the intramedullary canal at the distal end of the intramedullary screw and proximal threads (20) formed on the shaft for engaging the wall of the intramedullary canal at the proximal end of the intramedullary screw; and locking (threads) formed on the head for engaging the (screw threads) formed in the central opening of the spiked washer, whereby to lock the intramedullary screw to the spiked washer (rim 22 
Leung discloses a plate with threaded hole for use with compression screw, as set forth in para[0082] and discloses a head with threads(36), as best seen in FIG.1, and as set forth in para[0045] for interacting and locking with plate threaded hole (60), as best seen in FIG.2, and as set forth in paras[0048-0049],  to enable both polyaxial locking arrangement and proximal locking arrangement within a single embodiment for added flexibility and treatment options during surgery.
Therefore, given the teaching of Leung, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams, as taught by Leung, to enable both polyaxial locking arrangement and proximal locking arrangement within a single embodiment for added flexibility and treatment options during surgery.
With respect to claim 4, Leung discloses all the limitations, as set forth in para[0046].
With respect to claims 5-6, Leung discloses all the limitations, as set forth in para[0083].
With respect to claim 7, Adams discloses all the limitations, as set forth in paras[0074-0075].
With respect to claims 8, 11-14, the method steps, as set forth, would have been obviously carried out in the operation of the device, as set forth above.
Claims 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0359573) in view Leung et al. (2013/0096631) in view of Viola et al. (2013/0158608).
With respect to claims 2, 9, it is noted that the above combination fails to teach of specifically with the distal threads having more aggressive pitch than the proximal threads, as claimed by applicant. However, in similar art, Viola provides the evidences of the use of a device wherein such threading 
Therefore, given the teaching of Viola, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams, as taught by Viola, so as to provide the difference in such manner, based in the two bones in question and the approach so as to provide compression.
With respect to claims 3 and 11, Viola discloses wherein the thread pitch on the proximal thread is finer than the thread pitch on the distal thread, as set forth in para[0023], and as best seen in FIG.3A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0233125		10-2007		Wahl et al.
5,536,127		7-1996			Pennig
Both could have been used to reject the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        November 18, 2021